Citation Nr: 0608068	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-07 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  
The record reflects that the veteran was scheduled to testify 
before the Board at the RO in August 2005; however, he failed 
to appear for that hearing and has not requested that his 
hearing be rescheduled.


REMAND

At the veteran's most recent VA examination in September 
2004, he was diagnosed with degenerative disc disease and 
degenerative joint disease at the L5-S1 level of the spine 
with herniation of the nucleus pulposus.  Despite providing a 
diagnosis, the examiner gave no opinion as to the etiology of 
the veteran's low back disability.  

The veteran was afforded two VA examinations in August 2002.  
On examiner opined that the veteran's low back disability was 
related to service trauma, while the other examiner opined 
that his low back disability was unrelated to service trauma.  
Although both examiners rendered their opinions following a 
review of the claims folder, pertinent medical records were 
not considered by either examiner because they were not 
associated with the claims folder at that time.

Private medical records associated with the claims folder 
note that the veteran's history was positive for a herniated 
disk at L5-S1 in 1988 with surgical intervention 
approximately a year later.  The records pertaining to 
treatment or evaluation of the veteran's back prior to 1998 
are not associated with the claims folder, and the record 
does not reflect that appropriate development to obtain such 
records has been undertaken.

Additionally, the Board notes that the veteran reported that 
he has been receiving Social Security disability benefits 
since May 1999.  Neither the Social Security decision 
awarding benefits nor the medical records used in reaching 
that determination are of record.  The SSA decision and 
associated records could be pertinent to the veteran's claim 
and should be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability since his 
discharge from service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  In particular, the 
veteran should be requested to provide 
identifying information and appropriate 
authorization to enable VA to obtain a 
copy of the records pertaining to his low 
back treatment in 1988 and 1989. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should obtain from 
the Social Security Administration the 
records pertinent to the veteran's award 
of Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any low back 
disability present.  The claims folder 
and a copy of this REMAND must be 
provided to and reviewed by the examiner.  
Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion concerning each 
currently present low back disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
	Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

